DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment and RCE filed May 10, 2022.  Claims 1-3,5-11,13-16,25-30 are pending. Claims 4,12,17-24 were canceled by Applicant.

Claim Rejections - 35 USC § 112
 Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
** Claim 28 recites the limitation "the bottom portions" at line 12.  There is insufficient antecedent basis for this limitation in the claim.
	
	(Dependent claims are rejected as depending on rejected base claim)


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re-claim 30:  Original specification fails to comply with the written description requirement to provide a support for how to provide the subject matter as recited in claim 30, wherein the first semiconductor surface is at a lower level than the second semiconductor surface.
It is noted that Figure 2 apparently shows wherein the first semiconductor surface is at a lower level than the second semiconductor surface.  However, nowhere in the original specification clearly and positively describe how to obtain such a lower level. Accordingly, the lower level may apparently be existed due to imprecise of the drawing.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 9,13,27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2019/0067419) taken with Karp (2019/0280086).
Re-claim 9, Zhou teaches (at Fig 14,1-15, para 16-80) a device comprising: a semiconductor substrate 30 (Fig 14, para 21-25) having a first region and a second region; a first pair of fin structures (32 in Fig 14, para 62,58-71) within the first region; a second pair of fin structures (31 in Fig 14, para 62,58-71) within the second region; and an anti-punch-through layer (52,51 in Fig 14, para 62-64) formed within the fin structures of the first pair and the fin structures of the second pair; and an epitaxial feature (70 in Figs 14,12; para 64-65,55) atop the anti-punch-through layer 52, wherein a bottom surface of the epitaxial feature 70 directly interfaces a top surface of the anti-punch-through layer 52, wherein a top surface of a semiconductor surface between fin structures within the first pair is at the same level as a top surface of  a semiconductor surface between the first pair and the second pair and wherein a top surface of a semiconductor surface between fin structures 32 within the first pair is lower than a bottommost portion of the anti-punch-through layer 52,51 (as shown in Fig 14).  Re-claim 13, wherein the anti-punch-through layer (52,51 in Fig 14, para 62-64) is formed within the fin structures by further implanting dopants into the fin structures so as to comprise a higher doping concentration than the first region and second region of the semiconductor substrate 30.  Re-claim 27, wherein the anti-punch-through layer (52,51 in Fig 14, para 62-64) has a substantially flat bottom surface.
Re-claim 9:  As described above, Zhou already teaches wherein the top surfaces between the fin structures and the first and second pairs are at the same level, while claim 9 recites wherein a top surface of a semiconductor surface between fin structures within the first pair is higher than a top surface of  a semiconductor surface between the first pair and the second pair.
However, Karp teaches (at Fig 3E,1-3H; para 18-47) wherein a top surface of a semiconductor surface between fin structures (102 in Fig 1, para 18-21; 252 in Fig 3E,3B, para 40) within the first pair (152 in Fig 1, para 20) is higher than a top surface (110 as shown in Figs 3B,3E,1; para 43) of  a semiconductor surface between the first pair (152 in Fig 1, para 20) and the second pair (154 in Fig 1, para 20; Fig 3E) by providing a deep isolation trench 110 (Figs 3E-3F, para 43-44)
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Zhou by providing the deep isolation trench between the first pair and the second pair so that the top surface of a semiconductor surface between fin structures within the first pair is higher than a top surface of  a semiconductor surface between the first pair and the second pair, as taught by Karp. This is because of the desirability to provide the isolation structure between the first pair and the second pair in order to reduce latch up, thereby improve the performance of the semiconductor device.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2019/0067419) and Karp (2019/0280086), as applied to claims 9,13,27 above, and further of Liaw (2016/0155670).
 	Zhou and Karp teach the device as applied to claims 9,13,27 above, and fully repeated herein; Re-claims 10-11, Zhou teaches the semiconductor device comprising the semiconductor substrate including regions for NMOS and PMOS devices.
	Re-claim 10-11:  Zhou already teaches the semiconductor substrate including regions for NMOS and PMOS devices, but lacks mentioning the regions comprising an n-well and p-well.
	However, Liaw teaches the semiconductor device comprising the semiconductor substrate including regions for NMOS and PMOS devices (paragraphs 13,34-35); wherein the first region 1430 comprises an n-well  (para 34-35; re-claim 10); and   wherein the second region 1432 comprises a p-well (para 34-35; re-claim 11).
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Zhou by providing the n-well region and p-well region in the semiconductor substrate, as taught by Liaw. This is because of the desirability to provide both of the NMOS and PMOS devices in the same semiconductor substrate for a CMOS semiconductor device.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2019/0067419) and Karp (2019/0280086), as applied to claims 9,13,27 above, and further of Wu (8,497,171).
Zhou and Karp teach the device as applied to claims 9,13,27 above, and fully repeated herein;   Re-claim 14, Zhou teaches wherein the semiconductor device comprises the anti-punch-through layers (52,51 in Fig 14, para 62-64). 
 	Re-claim 14: the relied references including Zhou already teach the semiconductor device comprising the anti-punch-through layers, while claim 14 recites the anti-punch through layers having the thickness of about 15-25 nanometers.  
	However, Wu further teaches the device comprising the anti-punch-through layer 7,9 (Figs 1E,1A; col 2, lines 62-67) having a thickness from 10-60 nanometers.  Zhou teaches the semiconductor device comprising the anti-punch-through layers 51,52 (Fig 14,8) having a thickness or depth from 100 or 200 Angstroms (para 35,46; Fig 14,8,11). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of the references including Zhou by employing the thickness of the anti-punch-through layer in a range of 10-60 nm, as taught by Wu, or 200 Angstroms as taught by Zhou, which is overlapped and within the range of applicant's claims of about 15-25 nanometers, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2019/0067419) and Karp (2019/0280086), as applied to claims 9,13,27 above, and further of  Wen (9,275,905) and Liaw (2020/0013776).
Zhou and Karp teach the device as applied to claims 9,13,27 above, and fully repeated herein;  Re-claim 15 wherein Karp already teaches wherein a distance is formed between the top surface of the semiconductor surface between fin structures (102 in Fig 1, para 18-21; 252 in Fig 3E,3B, para 40) within the first pair and the top surface of the semiconductor surface between the first pair (152 in Fig 1, para 20) and the second pair (154 in Fig 1, para 20; Fig 3E).
Re-claim 15, As described above, the relied references already teach the device comprising a distance between the anti-punch-through layers and the first semiconductor surface to a thickness of the anti-punch-through layer, but lacks mentioning the distance about twice of the thickness of the anti-punch-through layer of about 15-25 nm. 
However, Wen teaches (at Figs 1H,1A-1G; col 3 to col 5) the device comprising the distance of about 20nm (Fig 1H, where the distance is by employing H1 of about 50 nm of the range 50 nm to 170 nm thickness; layer 116 of about 30 nm of the range 30nm to 60 nm thickness; and layer 106a of about 10nm of the range 10nm to 20nm thickness so that distance = 50nm - (30nm + 10nm) = 10nm ) between a top surface of the anti-punch-through layers 106a and the first semiconductor surface extending between the first and second fin structures 132 being about twice of the thickness of about 10 nm of the anti-punch-through layer 106a (col 4, line 66 to col 5, line 1 for the thickness of about 10 nm of the range of 10nm to 20 nm); wherein the distance between the anti-punch-through layers and the first semiconductor surface is about 10-20 nm which is within the claimed range of about 15-25 nanometers. Liaw ‘776 teaches the device comprising a distance between a top surface of the anti-punch-through layers 1022 (Fig 2A, para 24 for anti-punch through in the second-stage fin region 1022) and the first semiconductor surface of 60 nm (e.g. H2 of 30 nm and H3 of 30nm), which is about twice a thickness of the anti-punch-through layer (1022, Fig 2A, para 31 for thickness H2 of about 30nm); wherein the distance between the anti-punch-through layers 1022 and the first semiconductor surface is about 30 nm of the range 30nm-70nm (para 31 for H2) which is about the upper end of the claimed range of about 15-25 nanometers.  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of the references including Zhou and Karp by selecting and employing the distance and the thickness of the anti-punch-through layers, as taught by Wen and/or Liaw ‘776 above, which is within and overlapping the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2019/0067419) and Karp (2019/0280086), as applied to claims 9,13,27 above, and further of Shieh (8,110,466) and Liaw (2020/0013776).
Zhou and Karp teach the device as applied to claims 9,13,27 above, and fully repeated herein;  Re-claim 16, wherein Karp already teaches a first distance between the top surface of the semiconductor surface between fin structures (102 in Fig 1, para 18-21; 252 in Fig 3E,3B, para 40) within the first pair (152 in Fig 1, para 20) and the top surface of the semiconductor surface between the first pair and the second pair (154 in Fig 1, para 20; Fig 3E) is different from a second distance between the top surface of the semiconductor surface between the first pair and the second pair and a channel portion 72 (Fig 12-14; para 54-56) of the fin structures.
 	Re-claim 16: As described above, the relied references already teach wherein the first distance is different from the second distance, but lacks mentioning the first distance that is about 1/3 the second distance.
	However,  Shieh teaches (at Fig 13; col 3, lines 30-35 and Col 4, lines 50-55) wherein a first distance (Fig 13; e.g. D1-D2 =100nm as the first distance, since col 3, lines 31-34 for D1 of about 300nm; and col 4, lines 50-55 for D2 of about 200 nm; thus for D1-D2 =100nm) between the top surface of the semiconductor surface between fin structures (two fin structures 68, Fig 13) is about 1/3 of a second distance (Fig 13, col 4, lines 50-55; e.g. D1 as the second distance of about 300 nm;  thus, a ratio of the first distance (D1-D2=100nm) and the second distance (D1 = 300nm) between the top surface of the semiconductor surface between the first pair (RP) and the second pair (RN) and a channel portion of the fin structures 112.  Karp teaches (at Figs 2,3A-3C; para 34) wherein a first distance of about 50 nm (Fig 2; para 34, where a thickness-284 of about 150 nm and a thickness-280 of about 100 nm; where the first distance is a difference between the thickness-280 and the thickness-284; and thus where the first distance = 150 nm - 100 nm = 50 nm)  between the top surface of the semiconductor surface between fin structures (two fin structures 202) is about 1/3 of a second distance of about 150 nm (Fig 2; para 34, where the second distance has a thickness the similar to the thickness-284 of about 150 nm;  thus, a ratio of the first distance of about 50 nm and the second distance of about 150 nm is 50/150 or 1/3) between the top surface of the semiconductor surface between the first pair and the second pair and a channel portion of the fin structures.  Liaw ‘776 teaches wherein re-claims 3,816, wherein the device comprises a first distance between the first and second semiconductor surfaces and the third semiconductor surface of 30 nm (H3 of about 30nm) is about 1/3 of a second distance between the third semiconductor surface and a top end of the bottom portions of the first and second fin structures of about 90 nm (e.g. Fig 1H for the distance of about 90nm from H1 of 30 nm, H2 of about 30 nm and HH3 of about 30nm).  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of the references including Zhou and Karp by employing the first distance that is about 1/3 of the second distance, as taught by Shieh, Karp and Liaw ‘776, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (2019/0280086) taken with Zhou (2019/0067419).
Re-claim 28, Karp teaches (at Fig 3E,1-3H; para 18-47) a semiconductor device comprising: a first structure (152 in Fig 1, para 20) comprising: a first fin structure (102 in Fig 1, para 18-21; 252 in Fig 3E,3B, para 40); a second fin structure (another 102 in Fig 1, para 18-21; another 252 in Figs 3E,3B, para 40); and a first semiconductor surface (as shown in Figs 3B,3E,1) extending between the first fin structure and the second fin structure; a second structure (154 in Fig 1, para 20) comprising: a third fin structure (104 in Fig 1, para 18-21; 202 in Fig 3E,3B, para 40); a fourth fin structure (another 104 in Fig 1, para 18-21; another 202 in Fig 3E,3B, para 40); and a second semiconductor surface (as shown in Figs 3B,3E,1) extending between the third structure and the fourth structure; and a third semiconductor surface (110 as shown in Figs 3B,3E,1; para 43) extending between the first structure and the second structure, the third semiconductor surface being at a lower level than the first and second semiconductor surfaces, wherein between the first semiconductor surface and the third semiconductor surface the first structure has a first base structure (as shown in Figs 3E,1; para 43-44 for base structure below the trench 108), from which the first and second fin structures (102 in Fig 1 and 252 in Fig 3E) protrude, and wherein a sidewall of the first base structure aligns (as shown in Figs 1,3E) with a sidewall of the first fin structure (102 in Fig 1; 252 in Fig 3E).  Re-claim 29, wherein between the first semiconductor surface and the third semiconductor surface the second structure has a second base structure (as shown in Figs 3E,1; para 43-44 for base structure below the trench 108), from which the third and fourth fin structures (104 in Fig 1 and 202 in Fig 3E) protrude, and wherein a sidewall of the second base structure aligns (as shown in Figs 1,3E) with a sidewall of the fourth fin structure (104 in Fig 1; 202 in Fig 3E).
Re-claim 28: As described above, Karp already teach the bottom portions of the first, second, third, and fourth fin structures, but lacks having anti-punch-through layers in top ends of the bottom portions.
However, Zhou teaches the semiconductor device comprising the anti-punch-through layer (121,111 in Fig 1; para 16-18; 52,51 in Fig 14, para 58-74) in top ends of the bottom portions and within the first, second, third and fourth fins structures 11,12 and comprising the first and second semiconductor surfaces extending between the fins structures, wherein the first and second semiconductor surfaces being at a lower level than a bottommost portion of the anti-punch through layers (121,111 as shown in Fig 1; 52,51 as shown in Fig 14).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Karp by providing the anti-punch through layers in top ends of the bottom portions of the first, second, third and fourth fin structures, as taught by Zhou. This is because of the desirability to provide the anti-punch through layers in top ends of the bottom portion of the fin structures, as taught by Zhou, in order to avoid undesirable short channel effect, wherein the anti-punch through layers acted as a channel stop to reduce sub-threshold voltage leakage, thereby  improving the reliability of the semiconductor device. 
 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Karp (2019/0280086) and Zhou (2019/0067419), as applied to claims 28-29 above, and further of Chang (2018/0040614).
Karp and Zhou teach the semiconductor device as applied to claims 28-29 above and fully repeated herein; Re-claim 30, Karp teaches wherein the first semiconductor surface is the same level as the second semiconductor surface (as shown in Figs 3E and 1).
Re-claim 30: As described above, Karp already teaches wherein the first semiconductor surface is the same level as the second semiconductor surface; whereas, claim 30 recites wherein the first semiconductor surface is at a lower level than the second semiconductor surface.
However, Chang teaches (e.g. different height H3-H4 as shown in Figure 16, para 44-46 wherein the first semiconductor surface is at a lower level than the second semiconductor surface (instead of at the same level as shown in Figs 15 and 6, para 43).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Karp by providing the first semiconductor surface at a lower level than the second semiconductor surface, as taught by Chang. This is because of the desirability to provide the semiconductor devices with different levels for fin structures and based upon the property of the materials of the fin structures during the fabrication.
 


 Allowable Subject Matter
 Claims 1-3,5-8,25-26 are allowed.


  

Response to Amendment  
Applicant's Amendment filed October 22, 2021 and remarks thereof with respect to claims 1-3,5-11,13-16,25-27 have been considered but are moot in view of the new ground(s) of rejection.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822